Title: From George Washington to William Heath, 18 October 1780
From: Washington, George
To: Heath, William


                  
                     Dear Sir,
                     Head Quarters Prackness Octr 18th
                     1780
                  
                  I am glad to find by your letter of the 17th that you were
                     arrived at West-Point and had taken the command of that important post. I
                     approve of the measures you were taking to succour the Northern frontiers. Both
                     the regiments You are sending will remain till the danger is intirely past—You
                     will Order Wysenfelts to Garrison Fort Schuyler. With the greatest regard I am
                     Dear Sir Your most Obedt Servt
                  
                     Go: Washington
                  
               